DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  	
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“Mounting means” in claim 1 is being interpreted as flanges as described in the specification.
“Sealing means” in claims 6 & 9 is being interpreted as bristles, flaps or a flexible member having slits which extend across the cavity of the wall of the stand as described in the specification.
“Retaining means” in claim 11 is being interpreted as formed seats in the upper edge of the stand in the specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “Holding formations” in claims 1, 3 and 15 which is described as formed seats in the upper edge of the stand in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Mounting means in claim 2 because claim 2 provides the structure of flanges.
Sealing means in claims 7 & 8 because claim 7 provides the structure of bristles or flaps and claim 8 provides the structure of a flexible member having slits.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15 recites the limitation "the pin holder" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The term “can be made resilient” in claim 10 renders the claim indefinite because it is unclear if it is required by the claim or not. Additionally, it is unclear if the sealing means is being made resilient or if this resilient member is in addition to the sealing means. In paragraph 0041 of the specification, the resilient member seems like it is an alternative to the sealing means, thus it is unclear what is claimed here as this claim depends on 6 which requires the sealing means.
The term "retaining means" in claim 11 is a relative term which renders the claim indefinite.  It unclear if the retaining means are the same as the holding formations described in claim 1. As best understood in the 112(f) interpretation above, they correspond to the same features.
The term "fin snips” in claim 16 is a relative term which renders the claim indefinite.  The term "severing the gills of the fish with fin snips" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Fin snips are best understood by the examiner to be a type of cutting device, such as scissors or a knife, which is capable of cutting fins, spikes and other tissues of a fish. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 3, 5, 6, 7, 9, 10, 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Patent 6067745 A) in view of Robinson (US Patent 4845886 A), hereinafter Adams and Robinson.
Regarding claim 1, Adams teaches a fish handling stand for mounting to a cooler box, the cooler box (cooler 1; Fig. 1) having an aperture sized for a fish to extend therethrough (see Fig. 1 wherein aperture is big enough for a fish to fit through) and an inner cavity aligned with said aperture (insert 23 is positioned over opening 21; Fig. 1), the fish handling stand comprising: a wall (lateral walls 31, 33, 35 and 37; Fig.1) having an upper edge defining an upper opening (proximal end 27 defines upper opening of insert 23; Fig. 1), a lower edge defining a lower opening (distal end 29 defines lower opening of insert 23; Fig. 1), and an inner cavity (see Fig. 1 wherein insert 23 has an inner cavity for receiving a fish),- a mounting means adjacent said lower edge so as to extend said wall upwardly from said inner cavity of said cooler box lid (flange 39 extends lateral walls 31, 33, 35 and 37 upwardly from the inner cavity of the top lid 13; Fig. 1) and holding formations (end of comb 43; Fig. 1) formed in said upper edge (upper edge of insert 23; Fig. 1) so as to seat a fish holding pin thereon (separated teeth 43 engage and retain the fish while hook is disengaged and fish will then slide downwardly; Col. 3, lines 51-58). 
Adams does not teach wherein the wall is tubular. Robinson teaches a fish handling stand for mounting to a lid of a cooler box, wherein the wall is tubular (cylindrical portion 5; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams to incorporate the teachings of Robinson to provide a tubular shaped wall because this would provide an a space such that the fish is held/maintained in an upright position for the ease of fish hook removal, as understood by one of ordinary skill in the art.

	Regarding claim 3, Adams as modified teaches the limitations of claim 1, as indicated above. Adams as modified further teaches wherein the holding formations (Adams – end of comb 43; Fig. 1) comprises oppositely formed seats (Adams - see Fig. 1 wherein (Adams - separated teeth 43 are oppositely positioned across the top edge of insert 23).
	Regarding claim 5, Adams in view of Robinson teaches the limitations of claim 1, as indicated above. Adams as modified further teaches wherein the tubular wall is circular or oval (Robinson - see cylindrical portion 5; Fig. 3).
		Regarding claim 6, Adams in view of Robinson teaches the limitations of claim 1, as indicated above. Adams as modified further teaches wherein the stand comprises sealing means for the upper opening, or the lower opening, or the inner cavity (Robinson - see Figs. 1 & 3 wherein the stand has a closure means 8 located between the lower opening of cylindrical portion 5 and the ice chest 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams in view of Robinson to incorporate the further teachings of Robinson to provide a sealing means because this would help the cooler which stores fish maintain a cold temperature which is required to prevent the fish from spoiling, as understood by one of ordinary skill in the art.
	Regarding claim 7, Adams in view of Robinson teaches the limitations of claim 6, as indicated above. Adams as modified further teaches wherein the sealing means (Robinson - closure means 8; Fig. 3) comprises bristles or flaps extending across the inner cavity (Robinson - see Fig. 3 wherein closure means 8 is a flap that is attached to the lower end of cylindrical portion 5 by means of hinge 9 and extends across the inner cavity of cylindrical portion 5).

	Regarding claim 9, Adams in view of Robinson teaches the limitations of claim 6, as indicated above. Adams as modified further teaches wherein the sealing means is against the fish in the inner cavity in use (closure means 8 is against the fish in the inner cavity of cylindrical portion 5 while in use; Col. 3, lines 33-37).
	Regarding claim 10, Adams as modified teaches the limitations of claim 6, as indicated above. Adams as modified teaches wherein the upper opening or the lower opening can be made resilient to be normally closed which can then be opened in use (Robinson - closure means 8 located at the lower opening of cylindrical portion 5 has a spring biased closure means and remains closed while not in use and opens under the weight of a fish; Col. 4, lines 8-13).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams in view of Robinson to incorporate the further teachings of Robinson to provide an opening that is resilient and normally remains closed because this would prevent excess cold air contained within the cooler from escaping unnecessarily while also allowing the user to easily deposit fish within, as understood by one of ordinary skill in the art.
	Regarding claim 11, Adams as modified teaches the limitations of claim 1, as indicated above. Adams as modified further teaches wherein the stand comprises a means for retaining the fish holding pin thereon (Adams - see Fig. 1 wherein separated teeth 43 are attached to flange 39 of cooler insert 23).

	Regarding claim 13, Adams in view of Robinson teaches a lid for a cooler box (Adams – top lid 13 for an ice cooler 1; Fig. 1), and a fish handling stand of claim 1 (see above), mounted on said lid (Adams - see Fig. 1 wherein insert 23 is mounted on top lid 13; Col. 3, lines 5-9).
	Regarding claim 14, Adams in view of Robinson teaches an assembly, comprising - a cooler box having a lid (Adams - ice cooler 1 has a top lid 13; Fig. 1), and a fish handling stand of claim 1 (as indicated above) mounted to the lid (Adams - see Fig. 1 wherein insert 23 is mounted on top lid 13; Col. 3, lines 5-9).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Robinson and Shish Kabab Set (https://www.homedepot.com/p/Nexgrill-Shish-Kabob-Set-530-0032/206414841, provided herein, dated via comment on July 12, 2016), hereinafter Adams, Robinson and Kabab Set., 
Regarding claim 4, Adams as modified teaches the limitations of claim 3, as indicated above. Adams as modified does not teach wherein the seats are U-shaped cut-outs in the upper edge. The Kabob Set teaches a shish kabob stand for holding food items (such as fish), wherein the seats are U-shaped cut-outs in the upper edge (see image provided below).

    PNG
    media_image1.png
    556
    703
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams in view of Robinson to incorporate the teachings of the Kabab Set to provide seats that are U-shaped cut because it allows the user to easily remove the fish and/or teeth from the device and gain access to the opening, as understood by one of ordinary skill in the art.
Regarding claim 15, Adams as modified teaches a method of handling fish, the method comprising the steps of: forming an assembly, according to Claim 14 (see above); guiding the fish into the upper opening such that the fish is within the inner cavity, - inserting a fish holding pin through the gill cavity of the fish (Adams - see Fig. 1 wherein the fish is guided into the upper opening of insert 23 such that the fish is within insert 23 and the separated teeth 43 are inserted into the gill cavity of the fish). Adams teaches putting the pin through the gill cavity however if for any reason it does not then it would have been obvious to one of ordinary skill in the art to use the pin of Adams to insert a pin through the gill cavity of the fish because it would retain the fish in an upright and secure position which would allow the user to safely and easily remove a hook from the mouth of the fish.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams in view of Robinson to incorporate the teachings of the Kabab Set to provide a method of placing a pin holder onto the holding formations because this would provide a secure and easily accessible location for resting the pin holder that would enable the user to safely manipulate the fish prior to depositing into the cooler below, as understood by one of ordinary skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Robinson and Chiu (US Patent 3559329 A), hereinafter Adams, Robinson and Chiu.
	Regarding claim 8, Adams in view of Robinson teaches the limitations of claim 6, as indicated above. Adams as modified further teaches a sealing means which extends across the inner cavity of the wall to substantially close the lower opening (Robinson - see Fig. 3 wherein closure means 8 is attached to the lower end of cylindrical portion 5 and extends across the inner cavity of cylindrical portion 5). Adams as modified does not teach wherein the sealing means comprises a flexible member having slits formed therein which forms contiguous flaps. Chiu teaches a fish handling bag, wherein the sealing means comprises a flexible member having slits formed therein which forms contiguous flaps extending across the inner cavity of the wall to substantially close the lower opening (see Figs. 2 & 4 wherein closure member 26 is constructed from strips of flexible and rigid material which extends across cylindrical neck 22 to substantially close opening 24; Col. 2, lines 33-36).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams in view of Robinson to incorporate the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Robinson, Shish Kabab Set and Cleaning Whole Striped Bass article (https://www.saveur.com/gallery/Cleaning-Whole-Striped-Bass/, provided herein), hereinafter Adams, Robinson, Kabab Set and Cleaning Whole Striped Bass.
Regarding claim 16, Adams as modified teaches the method of claim 15, as indicated above. Adams as modified further teaches the steps of removing the fish hook (Adams - Col. 3, lines 54-56) and allowing the fish to drop into the cooler box by moving the fish past the fish holding pins (Adams - fish will drop into cooler 1 after being disengaged from the separated teeth 43; Fig 1; Col. 3, lines 48-58). Adams as modified does not teach the steps of severing the gills of the fish with fin snips. Cleaning Whole Striped Bass article teaches the method of severing the gills of a fish with sharp scissors (see step 3 of online article from Saveur).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams to incorporate the teachings of Cleaning Whole Striped Bass to provide a method of severing the gills of the fish because it helps maintain the freshness of the fish prior to cooking and consumption which improves the taste, as understood by one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of fish stands or fishing containers that share similar structural limitations to those described in the current application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642